Title: To John Adams from John Quincy Adams, 31 January 1804
From: Adams, John Quincy
To: Adams, John



31. January 1804.

This prohibition of the admission of slaves into Louisiana, is like the drawing of a jaw tooth—We have expedient after expedient introduced to answer this purpose—Breckenridge has at last concentrated all his wisdom on the subject in the Amendment, which I now inclose you. This is a tolerably good device to reconcile the two parties of slave and anti-slave into which the majority are divided. It provides tolerably well for the introduction of slaves into the territory, under the form of heavy penalties against it.—This is now in general the great art of Legislation at this place—To do a thing, by assuming the appearance of preventing it—To prevent a thing by assuming that of doing it.
I intended to wait untill the question on Breckenridge’s amendment should be taken to give you the result—But it will certainly pass.—So I may as well close my letter—
4 O’clock—Breckenridge’s Amendment has not pass’d. Something else must be tried.
